DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.

Response to Arguments
Applicant’s arguments in combination with amendments, see Remarks and Claims, filed 08/08/2022, with respect to the rejection(s) of claims 1-5, and 7-8 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20070179574 granted to Elliott for claims 1-4. Claim 5 is rejected in view of US Pat Pub No. 20070179574 granted to Elliott in combination with US Pat Pub No 20180015298 granted to Iguchi et al. (previously presented). Claims 7-8 are rejected in view of US Pat Pub No. 20070179574 granted to Elliott in view of Japanese Patent Publication Number JP2013213133 granted to Tomoharu et al. (previously cited). See details below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20070179574 granted to Elliott (hereinafter “Elliott”).

Regarding claim 1, Elliott disclose an ultraviolet treatment device that treats a patient (abstract, paras 0004) by irradiating ultraviolet light to the patient's skin  (para 0007), the ultraviolet treatment device comprising: a device body (fig. 1 handpiece) configured to emit ultraviolet light from a light emitting portion  (para 0007); a substrate disposed at the light emitting portion (para 0022 “transparent shield”), having transparency to the ultraviolet light  (para 0022 “transparent shield”); and an elastic member removably placed on a surface of the substrate opposite to the device body and formed of a material having transparency to the ultraviolet light  (para 0029 “lens 11 is preferably formed from an ultra-violet transmitting material”), wherein the device body includes an ultraviolet light source installed at the opposite side of the elastic member based on the substrate (para 0007, 0021 “the source of ultra-violet light is comprised of a number of fluorescent tubes 7 mounted within the hollow interior of housing”; fig. 4), the elastic member is configured to be pressed against the patient's skin (para 0024; the resilient material will be pressed against the skin), the ultraviolet light emitted from the device body is transmitted through the elastic member and irradiates the patient's skin (para 0005; since the UV radiation is guided and transmitted through the resilient material, the resilient material will have transparency to the UV light), the substrate is exposed to the outside when the elastic member is not attached to the device body, and the elastic member is at an outermost position when attached to the device body (para 0023; it is noted that when lens is attached, it becomes the outermost position and when removed, the transparent shield (substrate) will be exposed to the outside).  

Regarding claim 2, Elliott discloses the ultraviolet treatment device according to claim 1, further comprising an attachment formed of a frame-shaped member including an opening region and detachably attached to the device body (figs 5-6; para 0023), wherein the elastic member is fitted into the opening region (figs 5-6, para 0023 “lens 11 includes flanges or flattened portion 14 extending along each of its longitudinal edges for receipt within correspondingly shaped open ended slots 18 within housing”), and an outer peripheral portion of the elastic member is fixed to the device body via the attachment (figs 5-6, para 0023 “lens 11 includes flanges or flattened portion 14 extending along each of its longitudinal edges for receipt within correspondingly shaped open ended slots 18 within housing”).  

Regarding claim 3, Elliott discloses the ultraviolet treatment device according to claim 2, wherein the elastic member has a first surface located on a side closer to the substrate and a second surface opposite to the first surface (figs 4-9; first surface being the surface in contact with transparent shield (‘substrate) and second surface being the surface contacting the skin), and the second surface is disposed projecting opposite to the device body relative to the attachment (figs 4-9; the lens (which is made of flexibly resilient material) is shown to project away from the device body).  

Regarding claim 4, Elliott discloses the ultraviolet treatment device according to claim 3, wherein the elastic member has a step portion formed at a position between the first surface and the second surface (fig. 7, para 0023 “flange” portion or the step portion of lens 11), and when the frame-shaped member of the attachment comes into contact with the step portion, the elastic member is fitted into the opening region (figs 5-6, para 0023 “lens 11 includes flanges or flattened portion 14 extending along each of its longitudinal edges for receipt within correspondingly shaped open ended slots 18 within housing”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20070179574 granted to Elliott (hereinafter “Elliott”) in view of US Pat Pub No 20180015298 granted to Iguchi et al. (hereinafter “Iguchi” – previously presented).
Regarding claim 5, Elliott discloses the ultraviolet treatment device according to claim 1 as recited hereinabove, Elliott teaches wherein the elastic member has a thickness of .025 inches (0.635 mm) but fail to disclose 3 mm to 10 mm.  

Iguchi teaches a light radiation apparatus capable of performing irradiation onto a treatment area. Iguchi teaches that it is known to provide a polymer gel layer (considered to be the flexible contact layer) having thickness in the range of 1mm or more and 20 mm or less, and more preferably 3mm or more and 12 mm or less (para 0051) to provide cooling advantages. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Rose’ with the teachings of Iguchi to provide a layer having the above thickness to provide the predictable result of providing cooling advantages. Additionally, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20070179574 granted to Elliott (hereinafter “Elliott”) in view of Japanese Patent Publication Number JP2013213133 granted to Tomoharu et al. (hereinafter “Tomoharu” – previously cited).

Regarding claim 7, Elliott discloses the ultraviolet treatment device according to claim 1 as recited hereinabove, but fails to disclose wherein the elastic member comprises an organic-inorganic hybrid composition (X), and the organic-inorganic hybrid composition (X) has no phenyl group in its molecule, has only a methyl group in its side chain, and has a skeleton composed of dimethylpolysiloxane having a hydroxy terminal.  
Tomoharu teaches a similar LED device having a heat resistance which emits ultraviolet rays from the LED device. The device includes a sealing material for an LED element which contains organic-inorganic hybrid composition (e.g. abstract, specification, machine translated,) and the organic-inorganic hybrid composition (X) has no phenyl group in its molecule, has only a methyl group in its side chain, and has a skeleton composed of dimethylpolysiloxane having a hydroxy terminal (e.g. specification, “Didimethylpolysiloxane (A) having a hydroxy end is a substance that forms the skeleton structure of the organic-inorganic hybrid composition (X), has no phenyl group (aromatic ring) in the molecule, and is a small molecule. It is a silicon compound with modification of only a methyl group.”). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Elliott with the teachings of Tomoharu to provide a sealing material to the device to provide heat resistance and capture the predictable result of preventing damage to the soft tissue from the heat generated by the device.

Regarding claim 8, Elliott as modified by Tomoharu renders the ultraviolet treatment device according to claim 7 obvious as recited hereinabove, Tomoharu teaches wherein the organic-inorganic hybrid composition (X) is a product formed by dehydration-condensation of the dimethylpolysiloxane (A), aluminum alkoxide (B), and silicon alkoxide (C) (e.g. specification, abstract “A sealing material for an LED element contains hydroxy-terminated dimethylpolysiloxane (A), aluminum alkoxide (B), and silicon alkoxide (excluding epoxy-group-contained material) (C), and comprises an organic-inorganic hybrid composition (X) produced by a dehydration condensation reaction. The ratio between the number of hydroxy groups (Af) of hydroxy-terminated dimethylpolysiloxane in the organic-inorganic hybrid composition and the number of alkoxy groups (Bf) of aluminum alkoxide ranges from 1:0.025 to 1:1.3, and the ratio between the number of hydroxy groups (Af) of hydroxy-terminated dimethylpolysiloxane and the number of alkoxy groups (Cf) of silicon alkoxide ranges from 1:0.54 to 1:2.42.”). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        /REX R HOLMES/Primary Examiner, Art Unit 3792